[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 96-1883

         ESTANCIAS LA PONDEROSA DEVELOPMENT CORPORATION,
                      Plaintiff - Appellant,

                                v.

                HILDA SOLTERO-HARRINGTON, ET AL.,
                     Defendants - Appellees.

                                           

Nos. 96-1992
     96-1993
     96-1994

         ESTANCIAS LA PONDEROSA DEVELOPMENT CORPORATION,
                      Plaintiff - Appellee,

                                v.

                HILDA SOLTERO-HARRINGTON, ET AL.,
                     Defendants - Appellants.

                                           

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Dom nguez, U.S. District Judge]                                                                 

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                      Selya, Circuit Judge,                                                    

                   and Saris,* District Judge.                                                        

                                           

     Luis A. Mel ndez-Albizu, with whom Luis S nchez-Betances and                                                                       
                                                  

*  Of the District of Massachusetts, sitting by designation.

S nchez-Betances & Sifre were on brief for Estancias La Ponderosa                                  
Development Corporation.
     Jos   Luis  Novas-Due o  for  Hilda  Soltero-Harrington  and                                      
Rafael Durand-Manzanal.

                                           

                          April 24, 1997
                                           

                               -2-

          Per Curiam.   Upon  due consideration of  the appellate                    Per Curiam.                              

briefs, arguments of counsel  and record in this case,  we affirm

the  decision of the district  court for the  reasons provided in

its  thorough  and well  reasoned  opinion.    See  Estancias  La                                                                           

Ponderosa  Develop. Corp. v.  Harrington, 195  B.R. 210  (D. P.R.                                                  

1996).   In view of the fact that  the result on the merits is in

favor  of  the appellee,  we need  not decide  the jurisdictional

issues raised by appellee on its cross-appeals.  See Hachikian v.                                                                        

FDIC, 96  F.3d 502, 506 n.4  (1st Cir. 1996) ("'It  is a familiar              

tenet that when an appeal presents a jurisdictional quandary, yet

the merits of the underlying issue, if reached, will in any event

be  resolved  in  favor  of  the  party  challenging the  court's

jurisdiction, then  the  court  may  forsake  the  jurisdictional

riddle and simply dispose of the appeal on the merits.'" (quoting

United  States v. Stoller, 78 F.3d 710, 715 (1st Cir. 1996)); see                                                                           

also Institut Pasteur v.  Cambridge Biotech Corp., 104  F.3d 489,                                                           

492 (1st Cir. 1997) (applying rule in bankruptcy case).

          Affirmed, with costs on appeal awarded to defendants.                    Affirmed, with costs on appeal awarded to defendants.                                                                        

                               -3-